Citation Nr: 0120535	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  00-15 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for eczematoid 
dermatitis, currently evaluated as 50 percent disabling.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1947 to June 1952, 
from August 1952 to July 1955, and from October 1955 to 
September 1968.

This appeal arises from an April 2000 rating decision of 
Philadelphia, Pennsylvania, Regional Office (RO) which 
granted a 50 percent evaluation for eczematoid dermatitis.

In May 2000, the veteran requested a hearing before the 
Department of Veterans Affairs (VA) and withdrew the 
appointment of his representative.  He subsequently indicated 
that he wanted representatives of another veterans' group to 
appear with him at a VA hearing.  The Board of Veterans' 
Appeals (Board) sent a letter to the veteran in May 2001, and 
requested that he specifically indicate whether he wanted a 
hearing before the Board.  The Board also provided the 
veteran with the appropriate form to appoint a new 
representative.  A reply was received from the veteran in 
June 2001 that appears to withdraw any request for a hearing.  
In addition, the veteran did not appoint a new 
representative.

In written contentions of August 1999, the veteran appears to 
raise the issue of entitlement to service connection an 
eye/vision disability resulting from his service-connected 
skin disorder.  His former representative raised the issue of 
a total disability evaluation due to individual 
unemployability resulting from service-connected 
disabilities.  In addition, the veteran indicated his belief 
in May and July 2000 that his current "emotional" and 
gastrointestinal disabilities were the result of exposure to 
toxic herbicides during the Vietnam War.  These claims are 
not properly before the Board at the present time and they 
are not inextricably intertwined with the issue on appeal.  
Therefore, these matters are referred to the RO for the 
appropriate action.  See 38 C.F.R. § 3.155(a) (2000).


FINDING OF FACT

The veteran's eczematoid dermatitis is extensive with 
exceptionally repugnant manifestations and disfigurement.


CONCLUSION OF LAW

An evaluation in excess of 50 percent disabling is not 
warranted for eczematoid dermatitis.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.3, 4.10, 4.14, 4.118, Diagnostic Codes 
7800, 7806 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

By rating decision of October 1974, the RO granted service 
connection for eczematoid dermatitis of the hands.  This 
disorder was evaluated under the VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.118, Diagnostic Code (Code) 7806 
as noncompensable.  In a January 1980 rating decision, the RO 
granted a ten percent evaluation for the veteran's skin 
disorder.

A letter from a U. S. Senator dated in April 1999 informed VA 
that the veteran wished to file a claim for an increased 
evaluation of his service-connected skin disorder.  The 
veteran argued that this skin disorder warranted a 100 
percent evaluation.  In July 1999, the RO contacted the 
veteran and informed him that a VA compensation examination 
would be scheduled.  In addition, the RO requested that the 
veteran complete and return the appropriate release forms so 
his private treatment records could be obtained.

In a bound packet of material dated in March 1999, the 
veteran submitted material pertaining to his military service 
and post-military teaching career.  This material included 
his request to be excused from his class work for medical 
appointments.  The veteran's notes discussing his treatment 
in the early 1990's discussed his gastrointestinal problems.  
A letter dated in January 1993 noted the veteran's request 
for retirement from his teaching position.  He indicated that 
this request was the result of his increased medical 
appointments and prescription medication that was interfering 
with his ability to perform his required tasks.  In a letter 
of February 1993, the veteran's employer granted the 
requested retirement.  Also included in this packet were 
reports and news articles discussing the effects of Agent 
Orange herbicides on Vietnam veterans.

Copies of the veteran's VA outpatient records were also 
included in this bound packet.  These records noted treatment 
of his skin disorder from June 1992 to June 1994.  In June 
1992, it was reported that the veteran was being treated for 
folliculitis and seborrheic dermatitis.  The physician 
commented that while there was "some" activity, overall the 
veteran was doing well.  The veteran's skin disorders were 
reported to be active over his posterior neck area in an 
outpatient record of February 1993.  In January 1994, it was 
indicated that the veteran was five months late for his 
follow-up appointment.  Apparently he had returned due to a 
flare-up of his skin disorder.  The assessments were 
folliculitis and seborrheic dermatitis.  The veteran returned 
for follow-up in June 1994.  On examination, only a few areas 
of pruritus and scratching were seen over the scalp and face.  
However, two basal cell carcinomata, measuring two 
centimeters (cm), were removed from the veteran's cheeks. 

Private treatment records were received in August 1999.  An 
outpatient record from Edward J. Carey, M.D., dated in 
January 1993 noted the veteran's complaints of chronic 
dermatitis and irritable bowel.  The veteran reportedly felt 
that his skin problems were the result of Agent Orange 
poisoning.  On examination, there was an 
eczematous/defoliating area in the left posterior head.  His 
eyes, ears, nose, and throat were unremarkable.  There was no 
edema in the extremities.  The assessment was irritable 
bowel.  The examiner also indicated an impression was chronic 
dermatitis that was opined to be the result of "Agent Orange 
toxicity."  Dr. Carey commented:

Because of the [veteran's] multiple 
conditions, I do not feel it is in his 
best interest to return to teaching.  At 
this point I would recommend that the 
[veteran] cease and desist his teaching 
duties so that he can direct all of his 
attention to his physical disorders.

The veteran was treated by a James C. Welsh, M.D., from 
September 1995 to February 1997.  On the veteran's initial 
visit in September 1995, he claimed that over the prior ten 
years he had developed redness and lumps over his face that 
had progressively become worse.  An examination of the 
veteran's face revealed acne rosacea lesions and one papule 
on the left face.  The papule was removed and an pathology 
consultation was obtained.  The diagnosis was benign, focally 
excoriated non-descript keratosis with sub-epidermal 
telangiectases.  Testing was negative for a fungal organism.  
Dr. Welsh planned to treat the veteran with amoxicillin.  

On follow-up examination in October 1995, the veteran 
indicated that he had done well.  An examination revealed 
marked improvement with decreased erythema and papule 
formation.  However, on a subsequent visit in December 1995 
the veteran indicated that he had developed new lesions.  
Examination of the face and neck noted deeply excoriated 
lesions.  The veteran was instructed to use Bactroban 
ointment.  Approximately one week later, the veteran returned 
and acknowledged that he had done well.  An examination of 
the skin found no active lesions.  In July 1996, the veteran 
continued to do well.  However, a small area of excoriation 
was noted to exist on the scalp.  An office visit in February 
1997 indicated that the veteran had developed a dermatitis on 
his neck and ears.  The apparent assessment was pyoderma and 
seborrheic dermatitis.  The veteran was instructed to 
continue to use Bactroban ointment, and start the use of 
Mycolog II ointment.

The treatment records received from a Ronald E. Bost, M.D., 
indicated that the veteran had been seen for his skin 
complaints from January 1998 to February 1999.  A history 
reported in January 1998 noted that the veteran had suffered 
with skin problems for the past 20 years.  These problems had 
received various diagnoses to include seborrheic dermatitis, 
folliculitis, chemical burn, rosacea, basal cell epithelioma, 
and an "Agent Orange problem."  The initial evaluation of 
the veteran in January 1998 revealed a pale scar on the 
veteran's nose.  His cheeks had multiple pale scars two to 
four millimeters (mm) in length, pink papules, and 
excoriation.  The veteran's scalp also had bilateral 
excoriation.  His left neck had a cyst measuring 1.2 cm.  The 
veteran's left upper extremity had an eczema patch measuring 
1.5 cm.  The right and left lower extremities had patches of 
dry skin.  The impressions were rosacea, excoriation of the 
face due to a non-specific disease, and eczema.  A follow-up 
examination in March 1998 reported that the skin on the 
veteran's face and hands had improved, and the symptoms were 
well-controlled with medication.  However, the veteran 
continued to complain of back and neck itching.  An 
examination of the veteran's back and neck was reported to be 
within normal limits.  The assessment was to rule out 
seborrheic dermatitis.  Follow-up examination in February 
1999 noted complaints of flare-ups on his face and hands.  On 
examination, the skin on his fingertips was peeling.  This 
skin was dry with scaling.  There was a very red rash in the 
veteran's groin that reportedly had existed "off and on" 
for years.  The groin had minimal erythema and scabs.  It 
appears that the veteran indicated that medication had been 
of little help for his rash.  There was excoriation on the 
cheeks.  The impressions were facial excoriation with 
secondary scarring, seborrheic dermatitis of the groin, and 
xerosis on the fingers and toes.  It appears that Dr. Bost 
prescribed topical corticosteroids for the veteran's skin 
problems.  On a patient prescription information form, the 
veteran commented that he believed Dr. Bost did not what to 
see him anymore, as the physician could not provide a cure, 
but merely temporary relief.  

A comprehensive VA dermatology examination was conducted in 
August 1999.  The veteran claimed that he had been heavily 
sprayed with Agent Orange in Vietnam.  It was reported by the 
examiner that the veteran had been given a number of 
different diagnoses for his skin disorder over the years.  
The veteran asserted that he had initially been treated by VA 
physicians for his skin disorder, but subsequently sought 
private treatment from three different dermatologists.  He 
claimed that his skin had not improved during this treatment, 
and he reported monthly flare ups.  The veteran complained 
that he had a constant rash over his face, scalp, ears, 
hands, fingertips, feet and groin.  He also claimed that his 
skin disorder caused his eyes to frequently tear, burn, and 
become red; which had caused him to withdraw from pursuing a 
legal education.  It was reported that the veteran had used 
numerous topical and systematic antibiotics, shampoos, and 
salves without much lasting benefit.  The symptoms associated 
with the rash on the face, scalp, and ears included constant 
itching, burning, bleeding, intense pruritus, and pustular 
discharge.  The symptoms associated with the rash on the 
fingers, toes, and groin included constant itching, oozing, 
swelling, and pain.  It was asserted by the veteran that he 
did not want to appear in public due to the disfigurement of 
his face and scalp area.

On examination, there were red, scaling eruptions with 
pustules throughout the scalp.  Hypopigmented macular and 
pitted scarring was found over the neck and posterior scalp 
extending into the facial cheeks.  Fresh pustules were 
located over the face and nose.  The bulbar conjunctivae were 
somewhat oily with red scaling and oozing.  There was 
evidence of recent scratching with hemorrhagic crusting.  The 
lesions on the face, scalp, and neck were found to be 
extensive.  There was a uniform eczematous rash present over 
the hands with the fingertips fissured, cracked, oozing, 
bleeding, and tender.  The fingernails were dry and split.  
There was a similar rash over the soles of the feet.  A 
eczematous rash was also present over the medial thighs, 
inguinal folds, and especially over the scrotum.  This 
eruption showed fissures, scratching, bleeding, and 
tenderness.  The rashes on the hands, feet, and groin were 
potassium hydroxide negative.  The impressions were an 
acneiform, called rosacea and seborrhea, with pustular 
eruption and scarring over the face and scalp that had 
resulted in severe disfigurement; and, nonspecific eczema of 
the hands, groin, and feet that was symptomatic and slightly 
disfiguring.

In August 1999, the RO received another letter from the 
veteran's U. S. Congressman with attached material received 
from the veteran.  In a letter dated in March 1999, the 
veteran asserted that he had been exposed to Agent Orange 
herbicides while serving in Vietnam and soon thereafter 
developed symptoms of a skin disorder.  The veteran noted his 
treatment history since his separation from the military.  He 
indicated that his private physicians had recommended that he 
quit his second career as a high school teacher due to his 
"physical condition" which the physicians reportedly 
attributed to his exposure to Agent Orange.  The veteran 
contended that his skin disorder should be evaluated as 100 
percent disabling.  Included with this letter was a news 
article discussing Admiral Elmo Zumwalt, Jr.'s work in 
revealing the degree to which Vietnam veterans were affected 
by toxic herbicides.

By rating decision of April 2000, the RO granted an increased 
evaluation of the veteran's eczematoid dermatitis to 50 
percent disabling under Code 7806.  

In late April 2000, an addendum was prepared to the August 
1999 VA dermatology examination.  The veteran claimed that 
his skin problems had continued unabated, and in fact 
worsened, since his August 1999 examination.  He alleged that 
he had suffered with flare-ups of his skin symptoms with his 
lips peeling and the rash on his groin and scrotum becoming 
especially bad.  The examiner indicated that both the 
examination findings and diagnoses remained unchanged from 
the August 1999 examination results.  Unretouched color 
photographs were taken of the veteran's head, groin, hands, 
and feet.  A rating decision of May 2000 confirmed and 
continued the 50 percent evaluation of the veteran's skin 
disorder.  The RO held that referral to the VA Central Office 
for an extraschedular evaluation was not in order. 

A letter was received from the veteran in May 2000.  He 
acknowledged that he had attended the VA dermatology 
examination of April 2000.  The veteran requested that VA 
comment on the recommendations made by Dr. Carey in the 
outpatient record of January 1993.  Attached to this letter 
were copies of his letter to a law school, and the law 
school's response indicating that he had withdrawn from a 
juris doctor "non-bar" degree program in June 1995.  The 
school acknowledged the veteran's own report that his reasons 
for withdrawal were ongoing medical appointments and adverse 
effects of his prescribed medication.

The veteran filed a notice of disagreement (NOD) in May 2000.  
He indicated his firm belief that his ongoing "physical and 
emotional conditions" were attributable to dioxin poisoning 
resulting from exposure to Agent Orange herbicides.  He also 
requested a hearing at the RO.  The RO sent a letter to the 
veteran in July 2000 requesting that he clarify whether he 
wanted a hearing before the RO's Decision Review Officer or 
would prefer a hearing before a Member of the Board.  The 
veteran responded in a letter received in late July 2000.  He 
wrote that he did not wish to participate "in any future VA 
exercises in futility."

A letter from the veteran's U. S. Senator of July 2000 
forwarded to the RO a letter from the veteran dated earlier 
in the same month.  The veteran alleged that the person who 
had taken the color photographs of his skin in April 2000 was 
a male nurse who was inexperienced in using a camera.  He 
claimed that the photographer had difficulty in loading the 
film in the camera and obtaining the proper focus and 
lighting.  The veteran asserted that there had been lengthy 
delays because the photographer had to seek advice on how to 
use the camera from other staff members.  It was contended by 
the veteran that the photographs would be of poor quality.  
The veteran expressed his displeasure that his skin disorder 
was characterized as "eczematoid dermatitis" as this 
characterization did not, in the veteran's opinion, 
appropriately attribute the skin disorder to his exposure to 
toxic herbicides in Vietnam.  The veteran stated that his 
skin disorder had a cyclic process.  First, his skin would 
develop small white nodules, then his skin would become 
progressively red with itching and burning.  He claimed that 
these symptoms would last from three to five months and then 
would "hibernate" for about three weeks when the symptoms 
would begin again.  The veteran acknowledged that he had 
obtained some relief with the use of prescribed ointment.  
However, it was indicated by the veteran that the use of 
these ointments caused embarrassing stains on his clothing.  
The veteran expressed his frustration with laws that required 
the VA to withhold disability compensation to veterans that 
were accepting military retirement pay, and he argued for 
concurrent receipt of VA compensation and military retirement 
pay.  Attached to this letter were copies of news articles 
that discussed alleged abuses of the VA adjudication system.  

II.  Analysis

Initially, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  
This has included obtaining VA and private treatment records, 
and a VA compensation examination.  See Culver v. Derwinski, 
3 Vet. App. 292, 297 (1992) (The duty to assist requires VA 
to obtain identified medical records that are pertinent to a 
claim).   The Board notes that the claims file does not 
indicate that the RO directly requested the veteran's 
treatment records from the identified VA Medical Center.  
However, based on the information provided by the veteran at 
his examination in August 1999 and in his letter of July 
2000, he had stopped seeking treatment from VA sometime about 
1995, and started treatment with his private physicians.  The 
treatment records from the identified private physicians were 
obtained in August 1999.  Sometime after April 1999, the RO 
received the veteran's VA outpatient records directly from 
the veteran.  These records correspond to the VA treatment 
identified by the veteran in August 1999 and July 2000, and 
in consideration of treatment records associated with the 
claims file prior to the veteran's current claim, these 
appear to present a complete record of his VA treatment.  In 
addition, the VA examiner of August 1999 and April 2000 had 
access to the VA treatment records, his treatment and the 
diagnoses arrived at by these VA physicians.  Thus, the Board 
finds that all pertinent medical records that have been 
identified by the veteran have been associated with the 
claims file. 

VA has also obtained VA dermatology examinations in August 
1999 and April 2000 to include unretouched color photographs 
of the affected areas.  The Board finds that these 
examinations are more than adequate for rating purposes.  
These examinations were based on an examination of the 
veteran and a review of his medical history.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994).  In July 2000, the 
veteran alleged that the color photographs taken in April 
2000 did not represent an accurate picture of his skin 
disorder.  A review of these photographs reveal that they are 
in focus and clearly show the effects of a skin disorder on 
his hands, feet, groin, face, neck, and scalp.  There are two 
photographs of the veteran's neck and scalp that are not 
properly focused, however, multiple photographs were taken of 
the scalp and neck and include other photographs that provide 
a focused picture of this area.  In addition, the VA examiner 
provided a detailed description of the symptomatology in the 
affected areas and a medical opinion on the level of 
severity.  Therefore, the Board finds that the examination 
reports and photographs of August 1999 and April 2000 provide 
an accurate description of the symptomatology associated with 
the veteran's skin disorder.  Finally, the veteran requested 
a hearing before VA, but apparently withdrew this request in 
later correspondence.  

It is recognized by the Board that law effecting the VA's 
duties to inform and assist a claimant were changed with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096, 2097-98 (2000).  This law 
became effective in the fall of 2000, approximately five 
months after the preparation of the statement of the case 
(SOC) in June 2000.  However, the record is clear that the RO 
has made substantial attempts to assist the veteran in this 
case that are in compliance with the provisions of VCAA.  
This includes obtaining the medical records discussed above, 
VA examinations that elicited opinions regarding the severity 
of the veteran's disability, providing the appellant with the 
opportunity for a hearing, and providing him with the 
applicable laws/regulations and reasons/bases for the 
Regional Office's denial in the SOC of June 2000.  Based on 
these facts, the Board determines that no reasonable 
possibility exists that further assistance would aid in the 
substantiation of the veteran's claim.  See 38 U.S.C.A. 
§ 5103A(a)(2).  In addition, as the veteran has been provided 
with the opportunity to present evidence and arguments on his 
behalf and availed himself of those opportunities, appellate 
review is appropriate at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.  In addition, 38 C.F.R. § 4.10 provides that 
in cases of functional impairment, evaluations must be based 
on the lack of usefulness of the affected part or systems, 
and medical examiners must furnish, in addition to the 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
a full description of the effects of the disability on the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report; they also enable VA to make a more precise evaluation 
of the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 594.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The evaluation of the same 
disability under various diagnoses is to 
be avoided.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

The veteran currently receives the highest evaluation allowed 
under Code 7806 for eczema.  This criteria allows for a 50 
percent evaluation for a skin disorder that results in 
ulceration, extensive exfoliation, or crusting; and has 
systemic or nervous manifestations or is exceptionally 
repugnant.  The only schedular criteria that would allow for 
a higher evaluation of a skin disorder under 38 C.F.R. 
§ 4.118 is Code 7800 for disfiguring scars of the head, face, 
or neck which allows for a 50 percent evaluation when there 
is a complete or exceptionally repugnant deformity of one 
side of the face, or marked or repugnant bilateral 
disfigurement.  However, this rating may be increased to a 80 
percent evaluation when, in addition to tissue loss and 
cicatrization, there is marked discoloration, color contrast, 
or the like.

The most descriptive and comprehensive dermatology 
examination of the veteran in recent years was the VA 
examination of August 1999.  The examiner clearly indicated 
that the veteran's skin disorder had resulted in a severe 
disfigurement to his face.  While this examination and others 
have established that the veteran has scarring 
(cicatrization) on his face, there has been no indication of 
significant tissue loss other than peeling skin on his lips 
that the veteran reported in April 2000.  While the Board 
acknowledges that the medical evidence has shown extensive 
and severe scarring of the face, there is no indication of 
significant tissue loss.  The examiners have reported facial 
erythema associated with his skin disease and color 
photographs of April 2000 show skin color changes.  However, 
the Board finds that these color changes are not "marked" 
in degree.  The color photographs show dull red colorizations 
and pale scar tissue on the face, neck, and scalp.  This is 
in contrast to the photographs of the groin and penis which 
show a bright red rash with significant discoloration.  The 
groin rash is clearly a marked discoloration where the 
abnormalities in color about the face and head are 
significantly less severe.  In addition, the outpatient 
records clearly show that the veteran does have periods when 
his skin disorder is dormant, especially about the area of 
his head.  Based on these findings, it is the Board's 
determination that a higher evaluation of 80 percent 
disabling under Code 7800 is not warranted.

As the veteran has obtained the highest schedular evaluation 
allowed under Code 7806, VA must consider whether a referral 
for an extra-schedular evaluation is warranted.  According to 
38 C.F.R. § 3.321(b)(1), in exceptional cases where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

There is no objective evidence of record that has shown that 
the veteran has been hospitalized for his skin disorder in 
recent years, nor has the appellant alleged that he was 
hospitalized in recent years due to these symptoms.  The 
veteran has claimed that he was forced to retire from his 
school teaching position in 1993 due to ongoing medical 
treatment of his skin disorder.  In his letter to the school 
in January 1993, he indicated that his reason for retirement 
was that his ongoing medical appointments and prescription 
medication was interfering with his ability to perform 
required tasks.  The June 1995 letter to the law school he 
attended noted that his reasons for withdrawal included 
ongoing appointments for treatment and medication, and the 
fact that his prescribed medication interfered with his 
ability to perform tasks.  The veteran has alleged that the 
latter interference involved ointments for his face that 
caused burning and tearing in his eyes.  

The only medical opinion of record that indicated that the 
veteran's physical disorders interfered with his employment 
was in the outpatient record of January 1993.  In this 
opinion, Dr. Carey recommended that the veteran quit his 
current teaching occupation because of his "multiple 
conditions."  This examination report predominantly 
discussed the veteran's gastrointestinal problems, which are 
not currently service-connected, and specifically commented 
that the symptoms of the veteran's irritable bowel were 
increased by stress.  While the opinion of January 1993 does 
indicate that the veteran's medical conditions prohibit work 
as a teacher, this opinion does not overtly determine that 
the appellant was unable to obtain and keep any type of 
substantially gainful employment.  In addition, this medical 
opinion appears to be based as much on nonservice-connected 
disabilities as on the veteran's service-connected skin 
disorder.  There are no medical findings in the numerous 
treatment records or examinations that the veteran's skin 
ointment has caused any significant problems with his vision.  
Thus, the medical evidence has not established that the 
veteran's skin disability, acting alone, has caused marked 
interference with his ability to work.

A review of the outpatient records indicate that the 
treatment visits regarding his skin disorder occurred 
approximately every six months from June 1992 to June 1994.  
In fact, the VA outpatient record of January 1994 indicated 
that the veteran had missed a follow-up appointment, which 
the Board assumes was scheduled sometime in August 1993.  
This unkept appointment happened just months after he had 
retired from teaching in January 1993 due to his claim of 
frequent medical appointments.  From September 1995 to 
January 1996, the veteran was seen in outpatient treatment on 
four occasions within five months.  During this period, it 
appears that the skin disorder required the veteran to attend 
appointments approximately once a month.  However, the 
veteran was not again seen for his skin problems until 
February 1997, approximately a year since his last 
examination.  From February 1997, the veteran attended 
outpatient appointments approximately once a year to every 
six months.  Based on his outpatient records, and except for 
a brief period from September 1995 to January 1996, the 
veteran's skin disorder appears to has required medical 
outpatient appointments every six months to once a year.  

This level of treatment does not indicate that the veteran's 
skin disability has, acting alone, caused a marked 
interference with this ability to work.  While the veteran is 
required to continuously use antibiotics and/or skin 
ointments, there is no medical opinion indicating that 
medication side-effects cause an inability to obtain and keep 
substantially gainful employment.  Based on this evidence, 
the Board finds that a referral for an extra-schedular 
evaluation is not warranted in the current case.  By this 
finding the Board does not wish to imply that the veteran's 
severe skin disability does not cause significant 
interference with his employment and daily life.  However, 
the current schedular evaluation of 50 percent disabling, 
either under Code 7800 or 7806, fully contemplates the level 
of industrial impairment associated with his skin disability, 
to include exceptionally repugnant deformity, marked 
disfigurement, extensive ulceration, exfoliation, and/or 
crusting, and systemic and/or nervous manifestations.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A review of the veteran's contentions reveals his desire that 
VA recognize that he was exposed to toxic herbicides while 
serving in Vietnam and that this exposure was the cause of 
his current skin disability.  Presumptions to be applied to 
Vietnam veterans regarding entitlement to service connection 
for certain disabilities due to exposure to toxic herbicides 
are found at 38 C.F.R. § 3.307(a)(6) and § 3.309(e) (2000).  
The only issue, however, over which the Board may currently 
exercise jurisdiction is the claim for an increased 
evaluation.  Hence, the application of the presumptions at 
38 C.F.R. § 3.307(a)(6) and § 3.309(e) is inappropriate.  

The benefit sought on appeal is denied.

The veteran has raised claims for service connection during 
the pendency of this appeal which are not properly before the 
Board, that is, there has yet to be an initial rating 
decision on these issues to which a timely NOD and 
substantive appeal can be filed.  These issues have been 
referred for RO action in the proceeding Introduction to this 
decision.  The Board takes this opportunity to assure the 
veteran that the findings of this decision in no way 
definitively establish that he was not exposed to toxic 
herbicides; or that the application of the presumptions at 
38 C.F.R. § 3.307(a)(6) and § 3.309(e) are inappropriate.  
The Board does not exercise jurisdiction over this question.

The Board also has no jurisdiction over the question whether 
the appellant is entitled to the concurrent receipt of his 
military retirement pay and his VA compensation.  38 U.S.C.A. 
§ 7104 (West 1991).

Finally, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine, however, as the preponderance 
of the evidence is against an evaluation in excess of 50 
percent, that doctrine is not applicable regarding further 
increase.  38 U.S.C.A. § 5107(b) (West Supp. 2001); See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An evaluation for eczematoid dermatitis in excess of 50 
percent disabling is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

